                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

IN THE MATTER OF AN APPLICATION                                 MISC. NO.
OF THE UNITED STATES OF AMERICA
FOR (1) A SEARCH OF A YELLOW
                                                                 3: \°\ Y'<U \OS) ( WI G >
TRANSPORTATION PACKAGE NUMBER                                    3 ·. \°\ Y'V\J \o5\      Cw\ G)
302 TSN 069 679766 1; (2) A TRACKING
DEVICE; AND (3) A SEARCH OF THE                                   3: \ ~ VYt)    \DSd-- lLD \ & J
PREMISES LOCATED AT 171 SPRING
STREET, BRIDGEPORT, CONNECTICUT                                 JANUARY 19, 2018

          MOTION TO UNSEAL APPLICATIONS AND SEARCH WARRANTS,
                  BUT TO RETAIN AFFIDAVIT UNDER SEAL

        The United States of America, by John H. Durham, United States Attorney for the

District of Connecticut, by Stephen B. Reynolds, Assistant United States Attorney, moves the

Court for an order unsealing the search warrant applications, the application for a tracking

device, and the search warrants in this matter, but to retain the original affidavit under seal

'because it contains personally identifying information. A redacted affidavit is enclosed for filing

on the public docket. This matter has concluded, and the case is now closed.
                                                                                 co
                                                                                 --
                                                                                :;pc,
                                                                                      ~   :;:
                                                                                          co
                                                                                                  ,,
                                               Respectfully submitted,

                                               JOHN H. DURHAM        ~~
                                                                                 ;:;,u,
                                                                                 G')-1
                                                                                 rM::O
                                                                                          ~
                                                                                           '
                                                                                                  -r
                                               UNITED STATES ATTORNE"Ein
                                                                                          N
                                                                                          -0      rn
                                            ·-~+~ -6.c?:r,t(A.
                                               STEPHEN B. REYNOLDS
                                                                                          ~
                                                                                                  :J


                                               ASSISTANT UNITED STATES ATTORNEY
                                               Federal Bar. No. ct19105
                                               United States Attorney's Office
                                               1000 Lafayette Boulevard, 10th Floor
                                               Bridgeport, CT 06604
                                               (203) 696-3000 I (203) 579-5575 (Fax)
                                               Stephen.Reynolds@usdoj.gov


The foregoing Motion is herebe                   B U£f) tl!Th   J<i._~ ay Jbii_ 2018.
        /s/
WILLLJ\M
UNITED STATES MAG
